TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00135-CV



                             Marco Antonio Flores Parra, Appellant

                                                  v.

                                   Bianey Dominguez, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-FM-16-005951, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Marco Antonio Flores Parra filed a notice of appeal on February 13, 2017.

On February 27, 2017, the Clerk of this Court sent a letter notifying appellant that the clerk’s record

was overdue and requesting that appellant make payment arrangements for the clerk’s record and

submit a status report regarding this appeal. The overdue-record notice also informed appellant that

failure to make payment arrangements or respond to the Court’s notice by March 9, 2017, could

subject this appeal to dismissal for want of prosecution.

               To date, appellant has not responded to the notice, the clerk’s record in this cause has

not been filed, and the district clerk has not received any payment. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 42.3(b),(c).



                                       __________________________________________
                                       Jeff Rose, Chief Justice
Before Chief Justice Rose, Justices Field and Bourland

Dismissed for Want of Prosecution

Filed: April 12, 2017




                                               2